DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTINUATION OF BOX 12 from the PTOL-303:

The applicant argues with respect to proposed claim 19:
“In addition to previously presented arguments, Minster does not teach the limitation, in the cited sections by the Examiner and in the entire specification, of “finding a match between a current scenario of a self-driving motor vehicle and a scenario in the first data set; executing control in the current scenario according to data of vehicle control in the scenario in the first data set if the match is found”, which is an invention that applies a specific technique of object matching to the subject matter of scenario matching in the technical field of sell-driving, with an unexpected result of providing a solution to overcome the uncertainties of prior art in determining a unique operation from multiple options in a scenario of a self-driving vehicle driving, which relates to a distinctive technicality of implementing personalization from a somehow general description by Minster, and therefore should not be obvious as far as the cited prior art is concerned. An elaboration is respectfully solicited from the Examiner how an ordinary skilled in the field could derive the technicality of scenario matching from the cited prior art without an invention. (See Section III. of the Applicant’s Arguments)”
However, the examiner disagrees that claim 19 as proposed is allowable. The examiner first notes that this exact argument has been previously addressed in the Final Rejection and the email correspondence which has been placed in the file wrapper and dated 01/14/22. The examiner secondly I.e., a mere allegation of patentability without directly discussing the elements as taught by the prior art of Minster). For example, the examiner has specified that Minster teaches an equivalent first data set as noted in the rejection of claim 19 in the Final Rejection, yet applicant’s arguments fail to specifically address why examiners interpretation of the first data set in Minster does not anticipate the claim language of claim 19. Thus, the examiner notes that applicant’s arguments with regards to claim 19 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
With regards to clarifying the rejection of the limitation “finding a match between a current scenario of a self-driving motor vehicle and a scenario in the first data set; executing control in the current scenario according to data of vehicle control in the scenario in the first data set if the match is found” in view of Minster; the examiner notes that the final rejection of claim 19 states “obtaining a first data set of at least one scenario and data of vehicle control elected by a person in the at least one scenario (a passenger (user) of a vehicle has a “profile” which details their particular driving preferences as explained in Column 13, Lines 8-25; the driving preferences which are a data set of preferred riding styles which are provided to the autonomous vehicle by the passenger (user) as described in Column 13, Lines 8-25; the driving preferences being the passenger (user) scenario choices in a variety of instances as described in Column 9, Line 48 – Column 12, Line 62; as the driving preferences of the passenger (user) scenario choices are performed and saved prior to using the vehicle, the first data set is thus obtained prior to the vehicle conducting a practical service which is simply “driving”), finding a match between a the autonomous vehicle (110) compares the current driving scenario of the vehicle (110) and compares it to the driving preferences for various scenarios to control driving of the vehicle as described in Column 12, Line 63 – Column 13, Line 54), (Figures 1-3).
Specifically the examiner again notes that Minster as noted above teaches “finding a match between a current scenario of a self-driving motor vehicle and a scenario in the first data set; executing control in the current scenario according to data of vehicle control in the scenario in the first data set if the match is found” by showing that Minster teaches: a passenger (user) of a vehicle has a “profile” which details their particular driving preferences as explained in Column 13, Lines 8-25 of Minster; the driving preferences which are a data set of preferred riding styles which are provided to the autonomous vehicle by the passenger (user) as described in Column 13, Lines 8-25; the driving preferences being the passenger (user) scenario choices in a variety of instances as described in Column 9, Line 48 – Column 12, Line 62; as the driving preferences of the passenger (user) scenario choices are performed and saved prior to using the vehicle they form a first data of scenario data choices as claimed; and the autonomous vehicle (110) compares the current driving scenario of the vehicle (110) and compares it to the driving preferences for various scenarios to control driving of the vehicle as described in Column 12, Line 63 – Column 13, Line 54 which describe the vehicle (110) being operated based upon the driving preferences which are the equivalent of the first data set.




The applicant additionally argues with regards to proposed claim 34:
“1. The prior art does not teach personalization being tied to the qualification of obtaining a license.
2. Disclosures are identified of the personalization being tied to the qualification, the term “qualification” is singularly defined and referred to in the specification of a prior application (Ln 46-59, on Page 9 of US15867946) of the applicant which this application claims priority to, and in Fig.6 of the drawings of this application.
3. The limitation of “...meets a qualification...” as claimed in Claim 34 has properly tied the personalization to the qualification as defined in the spec, which sufficiently make the claim distinct from the prior art and overcome the 103 rejections without the need for adding the limitations of “a qualification uses the first data set for the self-driving motor vehicle to obtain a driving license or service permit” as proposed by the Examiner, which could otherwise be possibly interpreted as implicating a third party other than the vehicle to “use” the qualification, and inappropriately going beyond the scope of the vehicle operation of the claim. Normally, a qualification defines or comprises an object or a condition instead of using the object or the condition, while an entity may use the qualification. In another word, the qualification may be met regardless of if the qualification is used or not.
4. Claim 34 is amended per the communications from the Examiner, wherein the additions of “or one or more of driving styles, moral and ethics traits of the person” are explicitly described in the user profile data set of the spec, which were claimed in previously presented claim 37, which have been examined in the final rejection and therefore are not new matters. (See Section IV. Of the Applicant’s Arguments).”
However, the examiner disagrees. The examiner rebuts point “1.” above by first stating that claim 34 does not directly tie the “driving license or service permit” to the personalization of the self-
Applicant appears to state in point “2.” above that the qualification is tied to the first data set as per the specification of application US15867946. However, as previously noted, elements of the specification are NOT read into the claims. I.e., if it is not in the claims then it is not part of the claim. 
Point “3.” additionally appears to argue that the qualification is tied to the first data set in the specification of the application. The examiner again noting that elements of the specification are NOT read into the claims. I.e., if it is not in the claims then it is not part of the claim. Additionally, point “3.” above appears to provide arguments regarding the “qualification” being used by the self-driving vehicle or a third party. However, the examiner notes that the it is noted that the features upon which applicant relies (i.e., the “qualification” being used by the self-driving vehicle or a third party) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the arguments as provided in point “3.” are not persuasive as they appear to address limitations which are not part of the claim language itself.
Point “4.” as noted in applicant’s arguments are drawn to newly added subject matter. A review of the most recently rejected claim set of 10/21/21 does not appear to show any reference to “driving styles, moral and ethics traits”. Applicant appears to note that previous claim 37 contained these limitations which were examined. However, a review of claim 37 as noted in the claim set of 10/21/21 “wherein the data of driving preferences further comprises a second user profile data set of the person.” Thus the arguments presented in point “4.” are not persuasive in overcoming the rejection noted in the Final Rejection. The examiner additionally noting that the Minster teaches the driving preferences which constitute the first data set as explained above, being the passenger (user) scenario choices in a variety of instances as described in Column 9, Line 48 – Column 12, Line 62 which include making decisions in scenarios which fall under driving styles, moral and ethics traits as recited in newly proposed claim 34.

The applicant additionally stating:
“An examiner’s amendment would be appreciated if the claims are allowable and further amendment if needed. (See Section “V.” of the Applicant’s Arguments)”
The examiner noting that both: 1. Directly tying the first data set to receiving the qualification; and 2. Addressing the previously noted Double Patenting Rejections; would likely overcome the remaining rejections noted in the Final Rejection. The examiner noting that this has been noted in previous communications between the examiner and the applicant, such as the “Email Correspondence” which has been placed in the File Wrapper and dated 01/14/22.
 







Applicant has several options moving forward in response to this advisory action such as:
Appeal – if applicant believes they have reached a stalemate with the examiner, they can file a Notice of Appeal to send their arguments before the “Board of Appeals” which will rule on the validity of the rejections noted in the previous office action. Information on the appeal process can be found here: https://www.uspto.gov/patents/ptab/appeals .
Petition for Supervisory Review under 37 CFR 1.181 – You may submit a petition requesting supervisory review. Information on submitting this type of petition may be found here: https://www.uspto.gov/web/offices/pac/mpep/s1002.html . The examiner notes that submitting such a petition does not stop the time period for properly replying to the Final Rejection.
Submit Another After Final Amendment – applicant may submit another after final amendment to the claims. However, applicant is reminded that after final amendments do not stop the time period for replying to the Final Rejection. After Final Practice can be viewed here: https://www.uspto.gov/web/offices/pac/mpep/s2272.html .
Submit a Request for Continued Examination (RCE) – As previously discussed, the process of reviewing amendments may be restarted by filing an RCE. I.e., applicant gets another “Non-Final Rejection, “Final Rejection”, etc. Applicant is reminded that time periods for reply to a Final Rejection still apply to filing the RCE.


/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649